Citation Nr: 0921974	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-03 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to June 
1996.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial, 
noncompensable (0 percent) rating for bilateral hearing loss, 
effective January 10, 2005.  In August 2006, the Veteran 
filed a notice of disagreement (NOD) with the initial rating 
assigned.  A statement of the case (SOC) was issued in 
December 2006, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in February 2007.

In April 2009, the Veteran and his wife testified during a 
Board hearing before the undersigned Veterans Law Judge in 
Washington, DC; a transcript of that hearing is of record.  
In connection with the hearing, the Veteran submitted 
additional evidence, along with a signed waiver of RO 
consideration of the evidence.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2008).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized the issue 
on appeal in light of Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

For the reasons expressed below, the matter on appeal 
(recharacterized as reflected on the title page) is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in an 
April 2008 rating decision, the RO granted service connection 
and assigned an initial 10 percent rating for bilateral 
tinnitus, effective March 21, 2005.  During the April 2009 
hearing, the Veteran asserted that he should be awarded an 
increased rating for tinnitus, based on a 10 percent rating 
for each ear, and that his disability award should be 
effective from the date of his retirement in 1996.  
Similarly, he argued that the disability award for bilateral 
hearing loss should be effective from the date of discharge.  
The RO has not addressed a claim for an increased rating for 
bilateral tinnitus, or claims for earlier effective dates for 
the grants of service connection for bilateral hearing loss 
or bilateral tinnitus.  As such, these matters are not 
properly before the Board, and are thus referred to the RO 
for appropriate action.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

During the April 2009 hearing, the Veteran testified that his 
hearing loss affected his job, in that he had difficulties 
with phone conversations and conversations with customers.  
In a January 2007 statement, R.F. reported that he had known 
the Veteran for approximately 25 years, and he suffered from 
a serious hearing impairment which affected his driving, 
work, and home life.  

The Board notes, initially, that assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, VA 
has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App.  
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the Veteran's audiometry 
results.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).

In this case, however, the assertions made by the Veteran and 
R.F., regarding the impact of the Veteran's bilateral hearing 
loss disability on his employability, appear to raise the 
question of entitlement to an initial, compensable rating for 
bilateral hearing loss on an extra-schedular basis.  See 38 
C.F.R. § 3.321 (2008).  The Board has expanded the issue, 
accordingly, as reflected on the title page.  On remand, the 
RO should consider and address whether the procedures to 
award an extra-schedular rating are invoked, in the first 
instance, to avoid any prejudice to the Veteran.

The Board further notes that the Veteran last underwent VA 
evaluation of his bilateral hearing loss in December 2007.  
During the April 2009 hearing, he testified that his 
bilateral hearing loss had since worsened.  The Veteran 
indicated his willingness to report to VA examination, if 
needed.  

The Board finds that, given the above, and in view of the 
Veteran's assertion of worsening disability, examination with 
audiological testing, and medical comment as to the 
functional effects of the Veteran's hearing loss, to include 
the impact of the Veteran's hearing loss on his 
employability, is needed to resolve the claim for a higher 
rating.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   See 
also see Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the RO should arrange for the Veteran to undergo 
VA Ear, Nose and Throat (ENT) examination, with audiological 
testing, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination and/or testing, without 
good cause, may result in a denial of the claim for a higher 
initial rating for bilateral hearing loss (as the original 
claim will be adjudicated on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination and/or testing, the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the appointment(s) sent to 
him by the pertinent VA medical facility.

Additionally, the Board points out that the medical evidence 
of record includes the report of a private audiological 
evaluation performed in January 2007 that shows a graphical 
display of audiogram test results, which have not been 
converted to an appropriate numerical form.  Accordingly, 
this evidence requires translation by a certified specialist.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  This should be 
accomplished on remand.  

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
give the Veteran another opportunity to present additional 
information and evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO should also consider and address whether the criteria for 
assigning a higher rating pursuant to 38 C.F.R. § 3.321 are 
met and whether "staged rating" (assignment of different 
ratings for different periods of time, based on the facts 
found), pursuant to Fenderson, is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should have a certified 
specialist translate any graphical 
displays of private audiogram test 
results that have not been converted to 
an appropriate numerical form, in 
particular, the private audiological 
evaluation performed in January 2007.  

2.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal, that is not currently of 
record.   

The RO should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  

All appropriate tests and studies (to 
include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Based on 
consideration of the testing results and 
the Veteran's documented history and 
assertions, the physician should describe 
the functional effects caused by 
bilateral hearing loss and should comment 
upon the impact of the Veteran's 
bilateral hearing loss on his 
employability in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority (to specifically include 
the provisions of 38 C.F.R. § 3.321).  
The RO's adjudication of the claim should 
include consideration of whether "staged 
rating" pursuant to Fenderson (cited to 
above), is warranted.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate supplemental 
SOC (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

